Citation Nr: 1439426	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  99-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for mechanical pain with scoliosis and degenerative changes, to include consideration of a separate rating for arthritis, and to include whether the reduction to 10 percent, effective November 18, 2013, was proper.

2.  Entitlement to specially adapted housing or special home adaptation.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 1978.

These matters on appeal before the Board of Veterans' Appeals  (Board) arise from August 2001, October 2003, and November 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Jackson, Mississippi.

In a July 2008 decision, the Board denied entitlement to an initial disability rating in excess of 20 percent for mechanical back pain with scoliosis and degenerative changes, to include arthritis; entitlement to specially adapted housing; and entitlement to special home adaptation.  The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims.

In an October 2010 Memorandum Decision, the Court vacated and remanded the Board's decision with respect to the claim for increased rating for a back disability and for specially adapted housing or home adaptation, and affirmed the Board's decision on other issues.  In March 2012, the Board remanded those issues for additional development.

In August 2012, the Board remanded the claims for an initial rating in excess of 20 percent for mechanical back pain with scoliosis and degenerative changes, to include arthritis, and for specially adapted housing or special home adaptation for additional development.  

In a December 2012 supplemental statement of the case, the RO continued the denial of the claims for an initial rating in excess of 20 percent for mechanical back pain with scoliosis and degenerative changes, to include arthritis, and for specially adapted housing or special home adaptation.  

In a November 2013 rating decision, the RO reduced the 20 percent rating for  mechanical back pain with scoliosis and degenerative changes to 10 percent, effective November 18, 2013.




FINDINGS OF FACT

1. The Veteran's service-connected mechanical pain with scoliosis and degenerative changes was rated 20 percent disabling for more than five years when the RO reduced the rating to 10 percent. 

2. The RO's November 2013 decision reducing the Veteran's rating for mechanical pain with scoliosis and degenerative changes was made based on one examination and without a finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since the prior VA examination.

3.  Since the September 20, 2000 effective date of the grant of service connection,  considering the Veteran's pain and corresponding functional impairment, his low back disability has been productive, at most, of moderate limitation of motion of the lumbar spine; and the preponderance of the evidence shows that his low back disability was not productive of severe limitation of motion of the lumbar spine and has not resulted in limitation of motion of the lumbar spine to 30 degrees of flexion.  There is no evidence that the Veteran's low back disability was productive of listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  Intervertebral disc syndrome has not resulted in any incapacitating episodes.  The Veteran has not been found ankylosis of the lumbar spine.

4.  The Veteran's service-connected disabilities do not result in permanent and total disability due to (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities; or (6) burns resulting in contractures causing limitation of motion. 


CONCLUSIONS OF LAW

1.  The November 2013 rating decision reducing the Veteran's mechanical pain with scoliosis and degenerative changes disability rating from 20 percent to 10 percent disabling is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344 (2013). 

2.  The criteria for an initial rating in excess of 20 percent for mechanical pain with scoliosis and degenerative changes, to include consideration of a separate rating for arthritis, are not met.  38 U.S.C.A. §§ 1155,  5103, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 (2001, 2002, 2013).

3.  The criteria for establishing entitlement to specially adapted housing or special home adaptation are not met.  38 U.S.C.A. §§ 2101(a) , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in numerous letters dated between March 2002 and February 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim for a higher rating for a service-connected lumbar spine disability on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Propriety of Reduction

Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e) (2013). 

For ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  Those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2013).  Those provisions do not apply to ratings that have been in effect for less than five years.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2013). 

Additionally, in any disability rating reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that any improvement actually represents an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13 (2013).  Moreover, if the examination report used to assess a Veteran's disability contains insufficient detail or is not supported by the pertinent evidence of record, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2 (2013).

The provisions of 38 C.F.R. § 3.105(e) are not for application in this case, since the reduction in the rating assigned the Veteran's mechanical pain with scoliosis and degenerative changes disability did not result in a reduction of compensation payments being made.  Immediately prior to the reduction he was receiving a combined 70 percent rating for all of his service-connected disorders.  After the reduction, he continued to receive a 70 percent combined rating.

However, the Veteran's 20 percent rating for his service-connected mechanical pain with scoliosis and degenerative changes was in effect from September 20, 2000, to November 18, 2013, a period of over 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) apply.

The rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating. Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly indicated, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2013).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board must (1) review the entire record of examinations and medical and industrial history to ascertain whether the examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce a rating for a disability which is subject to periodic improvement on one examination except in cases where all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  Brown v. Brown , 5 Vet. App. 413 (1993).  Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ah initio because the reduction was not in accordance with the procedural requirements.  Greyzck v. West, 12 Vet. App. 288 (1999).

It appears that the procedural requirements have not been met in this case.  The RO relied on a single VA examination performed in November 2012 to reduce the 20 percent rating for mechanical pain with scoliosis and degenerative changes.  Significantly, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since the prior June 2005 VA examination.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App.342 (2000); Brown v. Brown , 5 Vet. App. 413 (1993).  In this case, no such determination was made by the November 2012 VA examiner or by any other private or VA medical provider.  Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating is reduced.  The failure to comply with the requirements renders the reduction from 20 percent to 10 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the previously assigned 20 percent rating for mechanical pain with scoliosis and degenerative changes is restored as of the date of reduction on November 18, 2013.  The appeal is allowed to that extent.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2013).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, and other factors, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

According to a June 2006 RO rating decision, the RO has characterized the service-connected low back disability as mechanical back pain with scoliosis and degenerative changes.  The RO rated the lower back, initially, at 20 percent from September 20, 2000, under Diagnostic Code 5242.  Under that diagnostic code, degenerative arthritis of the spine may be rated up to 60 percent based on incapacitating episodes, or higher, based on other factors.  Revisions to the rating schedule occurred after the Veteran filed his claim. 

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  Where a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. 5110(g) (West 2002) can be no earlier than the effective date of that change.  VA must apply the earlier version of the regulation for the period prior to the effective date of the change and may continue to apply it after the change, if favorable to the Veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under former Diagnostic Code 5292, slight limitation of motion of the lumbar spine warranted a 10 percent rating.  Moderate limitation of motion of the lumbar spine warranted a 20 percent rating.  Severe limitation of motion of the lumbar spine warranted a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  Because a 20 percent rating is in effect, the Board must determine whether there is a basis to assign a 40 percent rating, or whether severe lumbar spine limitation of motion is shown. 

In addition, throughout the rating period on appeal, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

VA medical records throughout the appeal show continued complaints of pain that was consistent, and unchanged.

A March 2000 VA magnetic resonance imaging (MRI) report notes minimal bulging disc and degenerative changes at the L5-S1 level.  March 2000 X-rays showed mild lumbar convexity scoliosis to the right.  An October 2001 VA spine examination report shows 90 degrees of flexion, 20 degrees of extension, and 20 degrees of lateral bending and rotation in either direction, with no motor or sensory deficit.  In March 2002, a VA examiner elicited left lumbar paraspinal muscle spasm.  February 2004 VA X-rays showed a normal lumbar spine with degenerative changes of the thoracic spine.  A December 2005 VA report mentions a history of erectile dysfunction. 

A May 2006 VA spine examination report shows a complaint of continuous sharp aching back pains.  The Veteran also reported bilateral thigh numbness.  Tylenol and Darvocet-N 100 provided less pain relief than beer.  He denied incontinence, erectile dysfunction, flare-ups of back pain, or incapacitating episodes.  He reportedly had not worked since January 1997 due to back and joint pains.  The Veteran walked normally.  The straight leg raising test was normal, and thigh rotation was normal.  Knee flexion to 30 degrees caused low back pain.  Range of motion was to 85 degrees of flexion, 22 degrees of extension, 26 degrees of right and left lateral bending, and to 24 degrees of right rotation and 26 degrees of left rotation.  No additional functional impairment was found.  The diagnosis was no lumbar pathology. 

A January 2007 VA examination report shows back pains more intermittent than previously reported.  The Veteran had no incapacitating episodes and no radiation to the lower extremities, but had flare-ups several times per week.  Range of motion was to 90 degrees of flexion, to 30 degrees of extension, to 30 degrees of right and left lateral bending, and to 30 degrees of right and left rotation.  Lumbar spine X-rays were normal.  The impression was no objective evidence of musculoskeletal disease found on back examination or X-rays. 

A July 2010 VA examination report shows that the Veteran reported flare-ups of back pain that occurred about once a week.  The examiner noted that the Veteran was able to walk into the examination room unaided and undress independently.  Range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, right and left lateral bending to 20 degrees, and right and left rotation to 20 degrees.  Mild pain was noted during testing.  No sensory deficits were noted.  Strength was full and reflexes were active.  A November 2010 VA examination revealed the same findings.  

A November 2012 VA spine examination report shows that the Veteran was diagnosed with mechanical back pain and degenerative arthritis of the spine.  The Veteran reported that his pain currently was variable on the side of the back that was most painful.  At times it was in the right hip area, by which he meant the buttock, and the left was similar also in the buttock not the hip, but not as severe or wide-reaching.  He stated that he had tingling in the left thigh laterally and left lateral lower leg and it was constant all the time.  The Veteran also stated that he had true numbness, but the examiner noted that the Veteran was contradictory about whether it was constant or intermittent.  He stated that he had both tingling and numbness in the right thigh laterally and also in the left thigh and lower leg laterally.   The examiner commented that the Veteran did not appear to understand there was a difference in tingling and complete loss of sensation from his description, and that it appeared he had tingling but actually did not have numbness.  He had no bowel or bladder control or incontinence problems.  Range of motion testing revealed flexion to 90 degrees or greater, extension to 20 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees or greater.  There was no objective evidence of painful motion.   Repetitive use testing revealed no changes in range of motion findings.  The examiner found that the Veteran had less movement than normal and pain on movement.  In addition, there was an objective finding of left buttock tenderness to palpation and left lumbar muscle tenderness and very mild objective tenderness in the middle thoracic area.  There were no findings of scoliosis, guarding, or muscle spasm.  Muscle strength testing was normal and there was no muscle atrophy.  Decreased sensations were noted on testing.  There was no radicular pain or other symptoms due to radiculopathy.  The Veteran has intervertebral disc syndrome but without any incapacitating episodes over the past 12 months.

The examiner provided that there was no objective finding of pain with movement.  While the Veteran stated that he had discomfort with extreme of flexion and with extreme left lateral rotation and with left lateral flexion, that is subjective, not objective.  While there was subjective left anterior thigh decreased sensation, that is not found either laterally or medially and was only a very small portion of the L3 and L4 dermatome, and was not dermatomal and was not related to the spinal cord.  There was no finding of medial, lateral, or distal L2, L3, L4, no finding of L3 or L4 below the knee, no S1 or S2 findings above the left foot and there were no L4 or L5 findings above the left foot.   The "decrement" was clearly not related to the spinal cord.  It was either peripheral nerve and unrelated to the spinal cord or factitious.  His gait was limping slightly favoring the right.  He carried a cane in the right hand, but was able to walk without the cane slowly.  He was able to stand on his left toes, but the right distal foot was too painful to attempt.  That is not due to any back condition or knee condition.  The Veteran states it was due to the hammertoes.  The examiner further noted that Waddell sign was 4/5 and that strongly suggested factitious findings.  X-rays revealed arthritis. 

The examiner further stated that there was no finding of scoliosis by examination or by radiograph.  There was a single radiograph that suggested scoliosis years previously, but there was not any radiograph since that had suggested scoliosis.  He had magnetic resonance images of the lumbar, thoracic, and cervical spine and plain radiographs also.  It appeared that the diagnosis was in error and that the finding was positional.  Range of motion testing was performed with results expressed in degrees.  There was no finding of objective pain on motion, weakness, excess fatigability, or incoordination of the back.  There was no functional decrease in range of motion with sequential testing four times.  No muscle guarding or spasm was appreciated. there was no ankylosis of the spine.  He has not had bed rest prescribed by a physician.  Neurologic findings were described in detail, and were not related to the spinal cord.  There was no loss of use of either lower extremity.  He was able to walk.  He used a cane for assistance with balance primarily, and was observed to walk without the cane for a brief time on evaluation.  The Veteran was able to use both lower extremities and both upper extremities.  He did not have permanent loss of use of either lower extremity.  There was no ankylosis of the knees.  He was able to use both hands.  Function loss factor could not be clearly delineated.  During a flare-up, the Veteran could have a further amount of pain, limitation of range of motion, and reduced functional capacity, but the examiner was unable to estimate an additional loss without resorting to mere speculation.

In light of the above, the Board finds that the evidence does not show that the Veteran has severe limitation of motion of the lumbar spine, even when considering pain-free ranges of motion or additional functional limitation due to pain, weakness, or incoordination.  Further, while the Veteran is competent to provide descriptions of his back symptoms, the Board believes that the disability is most accurately and objectively described as moderate, even with consideration of pain on motion and other functional limitation factors.  Therefore, a higher rating under the former criteria of Diagnostic Code 5292 is not warranted.  

Under Diagnostic Code 5293, a 40 percent rating is warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).  The medical evidence does not show evidence of intervertebral disc syndrome resulting in incapacitating episodes.  Furthermore, the evidence does not show recurring attacks of intervertebral disc syndrome with only intermittent relief, or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  Thus, Diagnostic Code 5293 does not provide for a higher rating.  

Under Diagnostic Code 5295, lumbosacral strain, with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position, warrants a 20 percent rating.  A 40 percent rating is warranted for severe lumbosacral strain manifested by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation in forward bending in standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a , Diagnostic Code 5295 (2001).  The medical evidence does not show listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation in forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or abnormal mobility on forced motion.  Thus, the criteria for a 40 percent or greater rating are not more nearly approximated. 

On September 23, 2002, the rating criteria for intervertebral disc syndrome changed.  The maximum schedular rating available remained at 60 percent.  However, it became based on duration of incapacitating episodes, defined as periods of doctor prescribed bed rest, over the past 12 months, rather than on pronounced intervertebral disc syndrome.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (effective September 23, 2002).  It might appear that use of that revision could not result in a greater benefit than the 20 percent already granted because incapacitating episodes with doctor prescribed bed rest are not shown by the evidence of record.  However, another new and significant provision provides that orthopedic and neurologic manifestations may be separately rated under appropriate codes and those ratings may be used if they result in a greater benefit.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 (effective September 23, 2002).  Thus, the Board must next determine whether the new method results in a rating greater than 20 percent. 

Severe limitation of motion of the thoracolumbar spine is not shown.  Also, there are no neurologic manifestations such as radiculopathy or bowel or bladder symptoms that are reliably shown by the medical evidence of record to be related to the lumbar spine disability.  While the most recent VA examination noted some subjective neurologic complaints, the examiner explained why those were not related to the spine disability.  Thus, the September 2002 revisions are not more favorable to the Veteran because not separate neurologic rating is warranted because the evidence does not show that it is at least as likely as not that there is any current neurologic disability that is due to the spine disability. 

From September 26, 2003, the new criteria for rating musculoskeletal spine disabilities are set forth under the General Rating Formula for Diseases and Injuries of the Spine.  That formula provides that a rating of 10 percent is awarded for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A rating of 20 percent is awarded for forward motion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is awarded for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).

The criteria for rating intervertebral disc syndrome permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  The formula for rating intervertebral disc syndrome based on incapacitating episodes provides for a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2013).

The terms mild, moderate, and severe are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2013). 

When rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The lumbar spine disability is currently rated under Diagnostic Code 5242, for degenerative arthritis of the spine.  However, applying the criteria of the General Rating Formula, the Board finds that the criteria for a rating greater than 20 percent are not more nearly approximated.  Initially, the Board notes that the Veteran is specifically rated for arthritis of the spine under Diagnostic Code 5242.  Therefore, a separate rating is not warranted for arthritis.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Furthermore, because the Veteran's lumbar spine disability is assigned a 20 percent rating, no higher rating is available under Diagnostic Code 5003, either before or after the rating amendments.  In addition, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion, which would include all applicable back rating criteria and the General Rating Formulas.  Thus, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  

Moreover, none of the evidence comes close to more nearly approximating forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Board notes that the November 2012 VA examination report clearly shows that the Veteran had full forward flexion of the thoracolumbar spine with absolutely no evidence of weakness, excess fatigability, or incoordination of the back.  Moreover, none of the other VA examinations or VA medical records show function loss due to findings of any incoordination, fatigability, excess motion, painful motion, or weakened motion, that warrant consideration of a higher rating.  Consequently, based on the objective clinical evidence of record, the Board concludes that a rating in excess of 20 percent is not warranted for the Veteran's service-connected lumbar spine disability at any time since the September 9, 2000, effective date of the grant of service connection.  The Veteran's limited forward flexion, when demonstrated, or findings compatible have never more nearly approximated the criteria for severe limitation of motion or limitation of flexion to 30 degrees or less.  Furthermore, the Veteran has never been found to have ankylosis of the thoracolumbar spine.  In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). However, the Board finds that the most probative clinical evidence is found in the numerous VA examination reports pertaining to the Veteran's lumbar spine disability that provide objective assessments of the disability for the purposes of assigning a current rating in conjunction with the relevant rating criteria.  The Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current ratings consistent with the documented symptoms.  However, the Board notes that the November 2012 VA examiner concluded that some of the Veteran's symptoms reported were factitious.  The Board has specifically considered whether any additional function loss is shown due to pain or other factors that would cause any increased ratings to be assigned.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).  However, the Board finds that the rating assigned adequately considers the Veteran's noted complaints of pain and other limiting factors.

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim for an initial disability rating greater than 20 percent for lumbar spine mechanical back pain with scoliosis and degenerative arthritis is therefore denied. 

Finally, the Board has considered whether referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected neck disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected lumbar spine disability.  The competent medical evidence of record shows that his lumbar spine disability is primarily manifested by pain and some limited motion, symptoms that are specifically contemplated by the rating criteria.  Therefore, the Board finds that the effects of the Veteran's disability have been fully considered and referral for an extraschedular rating is unnecessary at this time.  Furthermore, the most probative evidence in the VA examination reports does not show marked interference with employment or frequent hospitalization due to a lumbar spine disability.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted . 38 C.F.R. § 3.321(b) (2013).

Specially Adapted Housing or Special Home Adaptation

During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  75 Fed. Reg. 57,859 (2010). The general effective date of the changes was October 25, 2010.  However, there were no substantial revisions to the criteria applicable to the present appeal.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: 

(1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, 

(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

(4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

38 C.F.R. § 3.809(b) (2004-2013).

 Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: 

(1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

(2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

38 C.F.R. § 3.809 (2013).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a) ; and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a(a), (b) (2004-2013). 

Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2013).

Preclude locomotion means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).

Loss of use of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether acts such as grasping and manipulation in the case of the hand, or such as balance or propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2013).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  38 C.F.R. § 4.63 (2013).

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  In accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369 (1999).

The Veteran's service connected disabilities include status bilateral bunionectomies; bilateral pes planus; status post repair of patellar tendon of the left knee with traumatic arthritis; hammertoes of the left and right foot, residuals of left and right foot bunionectomy; and mechanical back pain with scoliosis and degenerative changes.  However, none of the service-connected disabilities result in any of the enumerated criteria for specially adapted housing or a special home adaptation grant.  In fact, the November 2012 VA examiner concluded that there was no loss of use of either lower extremity.   The Veteran was able to walk.  He used a cane for assistance with balance primarily, and was observed to walk without the cane for a brief time on evaluation.  The examiner also found that the Veteran was able to use both lower extremities and both upper extremities.  He did not have permanent loss of use of either lower extremity.  There was no ankylosis of the knees.  He was also able to use both hands.  None of the Veteran's lower extremity disabilities were of such severity to result in functional equivalent of the anatomical loss or loss of use of a foot.  The Veteran is not shown to be service-connected for any blindness or burn scarring.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for specially adapted housing and home adaptation benefits.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Restoration of a 20 percent disability rating for service-connected mechanical pain with scoliosis and degenerative changes, effective November 18, 2013, is granted. 

Entitlement to an initial rating in excess of 20 percent for mechanical pain with scoliosis and degenerative changes, to include consideration of a separate rating for arthritis, is denied.

Entitlement to specially adapted housing or special home adaptation is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


